NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3508-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

QUANTIS L. GOODE,
a/k/a QUANTIS GOOD,

     Defendant-Appellant.
________________________

                   Argued June 9, 2021 – Decided June 30, 2021

                   Before Judges Alvarez and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 07-10-3549.

                   Ernest G. Ianetti argued the cause for appellant.

                   Caroline C. Galda, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Theodore N. Stephens, II, Acting Essex
                   County Prosecutor, attorney; Caroline C. Galda, of
                   counsel and on the brief).

PER CURIAM
      After a 2009 trial, a jury convicted defendants Quantis L. Goode and

Darryl Davis of two counts of first-degree murder, N.J.S.A. 2C:11-3(a)(1), (2),

and related charges. Goode received an aggregate sentence of 100 years in

prison with a sixty-year term of parole ineligibility. Prior to trial, upon the

advice of counsel, both had also allegedly rejected a plea offer involving a

maximum sentence of fourteen years in prison, subject to the No Early Release

Act (NERA), N.J.S.A. 2C:43-7.2. We affirmed their convictions on direct

appeal. State v. Davis, Nos. A-1176-09, A-1615-09 (App. Div. June 6, 2012),

certif. denied, 213 N.J. 567 (2013), certif. denied sub nom., State v. Goode, 213

N.J. 567 (2013).

      Our consolidated opinion on direct appeal recounted the facts of this drug-

related, territorial dispute between defendants and the victims. Id. at 2-7, 28.

We need not repeat the facts in detail here. To provide context, we recite the

following synopsis of the homicides:

            Defendants—known by some in their community by the
            street names "Dre" (Davis) and "Ice Cream" or "Moo"
            (Goode)—were drug dealers plying their trade in the
            Baxter Terrace housing complex in Newark. Victims
            Rahman and Grimes were similarly at work, competing
            for customers on the grounds and in the hallways of
            Baxter Terrace. For several days prior to January 7,
            2007, the four individuals were reportedly involved in
            a "beef" over territory, with sporadic episodes of
            exchanged gunfire.

                                       2                                   A-3508-19
      Muhammad Holiday and his wife Amina were
residents of Baxter Terrace on the day of the homicides.
Mr. Holiday is Rahman's brother and Grimes's uncle.
The Holidays were familiar with defendants but knew
them only by their street names.

        Around noon, Mr. Holiday met with Rahman and
Grimes in his apartment to discuss their planned use of
the vestibule outside of Mr. Holiday's apartment for the
sale of illegal drugs. Because it was a Sunday, and Mr.
Holiday's mother was expected to visit, he instructed
Rahman and Grimes that "[there will] be no BS today,
. . . [you] need to go somewhere," explaining that "no
BS today" meant: "[n]o shooting, no drug selling, no
nothing."

      Just as the two victims left the apartment, while
Mr. Holiday was within "two steps" of the door, he
heard gunshots coming from the hallway. As Mr.
Holiday ordered his wife to call 9-1-1, he peered
through the door's peephole and observed Goode
"running down the stairs shooting" with Davis in close
proximity, and the hallway filling with the "smoke and
flash" of gunfire.

      Mr. Holiday dashed to a bedroom window to look
outside "[be]cause [he] want[ed] to know if [his]
brother got out [of] the hallway." He saw Grimes run
out of the building holding a handgun while under fire
from Davis. Mr. Holiday observed Grimes fire once,
then drop the handgun, and eventually collapse on
Orange Street. Mrs. Holiday also observed these
events. Goode, who followed Davis out of the building,
could be heard telling Davis to stop shooting. Mr.
Holiday then saw defendants "rush through the
sidewalk" as they ran away from the scene.




                           3                               A-3508-19
                  The Holidays then left their apartment and found
            Rahman lying in the vestibule. Once outside the
            building, Mr. Holiday observed defendants sprint into
            a van and drive away. Mrs. Holiday did not witness
            Goode outside, but she did see Davis jump into a "tan
            or beige-ish van," which drove away on Orange Street.
            They checked on Grimes, who was still breathing. Mr.
            Holiday returned inside to console Rahman as he died.

            [Id. at 2-4 (alterations in original) (footnote omitted).]

      Goode and Davis each filed petitions for post-conviction relief (PCR),

arguing "that their respective privately-retained counsel were ineffective in

failing to explain the ramifications of sentencing if they went to trial and lost,

promising them they would be acquitted if they went to trial, and then

mismanaging their trial." State v. Goode, Nos. A-2387-14, A-3213-14 (App.

Div. Feb. 2, 2017) (slip op. at 3). Goode and Davis appealed from orders

denying their respective PCR petitions without an evidentiary hearing. Ibid.

      We consolidated the appeals and issued a single opinion. Id. at 2. As to

Goode, we noted:

                  Goode submitted a certification in support of his
            PCR petition, which explained the interaction
            defendant had with his trial attorney. He contended he
            originally wished to take the State's fourteen-year plea
            offer. However, he claimed his attorney stated the
            sentence term was "too high" because the State lacked
            physical evidence and credible witnesses. His attorney
            told Goode he could negotiate for a ten-year prison
            term, but that deal never came to fruition. Goode

                                        4                                   A-3508-19
      claimed he told his attorney he wished to testify at trial,
      but his attorney stated there was no need to testify
      because he would call witnesses on Goode's behalf in
      his defense. Goode also alleged his attorney told him
      it was error for the trial judge to allow the jury
      unfettered access to two audio-taped witness
      statements.

      [Id. at 3-4.]

We then briefly outlined the facts pertinent to the PCR petitions:

            The State's eyewitnesses were Muhammad
      Holiday and his wife Amina. Another witness at the
      scene, Ronald Alston, was aligned with defendants. A
      Newark detective took an audiotaped statement from
      both Holiday and Alston. "Alston maintained [at trial],
      however, that he was drunk when he gave this
      statement, that the police told him what to say, and that
      he never saw Goode that morning." [Davis, slip op. at
      33.] Alston's statement to the police was played for the
      jury in open court and admitted into evidence in a
      redacted form. Upon admitting it into evidence, the trial
      judge mentioned, with no objection from counsel, that
      the audiotape of Alston's testimony would go back to
      the jury room. Holiday's audio statement was also
      admitted into evidence, but only at the end of the trial
      after an off-the-record discussion.         All parties
      eventually agreed to admit the Holiday tape into
      evidence. Davis's counsel advocated for the statement's
      admission into evidence as he wished to use it in his
      summation to contradict Holiday's in-court statements.

      [Id. at 5-6 (first alteration in original) (footnote
      omitted).]




                                  5                                  A-3508-19
      Based on the certifications submitted, the PCR judge determined Goode

and Davis had not established a prima facie case on ineffective assistance of

counsel and denied both petitions without an evidentiary hearing. Id. at 6.

Viewing the facts in a light most favorable to defendants, we reversed and

remanded both cases for an evidentiary hearing because "the issue involve[d]

what discussions took place between defense counsel and their clients. The

certifications did not resolve the [material] factual issues." Id. at 3, 10. We

explained:

                    Particularly in these circumstances, where the
             difference between pleading guilty prior to trial and
             being found guilty at trial resulted in a real-time period
             of incarceration of approximately fifty years in
             prison—if defendants live so long—the PCR judge
             mistakenly exercised his discretion in not holding a
             hearing to allow defendants to delve further into the
             discussions between counsel and clients regarding the
             consequences and risks of proceeding to trial. Both
             defendants certified that their lawyer did not fully
             explain the ramifications of proceeding to trial.
             [Davis's] lawyer lent some support to this claim by
             stating that his client had wanted to accept the plea
             agreement, but followed the attorney's advice. The
             State did not counter this argument with transcripts of
             explanations placed on the record or forms completed
             by defendants indicating that they knew the sentencing
             exposure they were facing by rejecting the plea offers.

                   ....




                                         6                                A-3508-19
                  Given the disparity between the sentence offered
            by the State in the plea agreement, and the sentences
            defendants are now serving, defendants are entitled to
            further exploration of their claim that their counsel did
            not fully inform them of the consequences of rejecting
            the plea offer. We therefore remand for an evidentiary
            hearing as to this issue.

            [Id. at 11-12.]

We rejected the other arguments raised by Goode and Davis. Id. at 12-13.

      Before the evidentiary hearing took place, defendant's new counsel

requested an opportunity to review the court's file because defendant's personal

file revealed a pretrial memorandum with several substantive errors, omissions,

and no signature page. The court's copy of the pretrial memorandum was

complete, initialed by defendant, and fully executed. Given the discrepancies

between the pretrial memoranda, defendant sought leave to amend the original

PCR petition to assert additional arguments related to trial counsel's

performance and deficiencies in pretrial proceedings. With consent of the State,

the application to amend was granted.

      In his certification, Goode alleged that trial counsel "failed to properly

complete the pretrial memorandum with [him] as is required by [Rule] 3:9-1(f)."

In addition, he asserted "no judge reviewed the pretrial memorandum with [him]

on the record as is also required by the rule." Goode explained that the charges



                                        7                                 A-3508-19
he faced were incorrectly listed in the pretrial memorandum since "one count of

murder was omitted." Goode further explained that the pretrial memorandum

contained incomplete information about his sentencing exposure because it did

not indicate that he could potentially receive "consecutive life sentences and

consecutive periods of parole disqualification." Goode claimed that these

deficiencies were important because his trial attorney told him he only needed

to defend one of the two murder charges. Defendant further claimed that if he

"had been told by a judge on the record in open court that [he] was facing

multiple life sentences that could run consecutively, [he] would have told the

judge [he] wanted to plead guilty."

      On remand, the PCR judge conducted a two-day evidentiary hearing.

Muhammad Bashir (Goode's trial counsel), Martin Goldman (Davis's trial

counsel), and Romesh Sukhdeo (the assistant prosecutor who tried the case)

testified for the State. Goode and Davis testified on their own behalf. The judge

issued a March 31, 2020 order and accompanying written decision denying both

petitions. We focus on his findings and conclusions relevant to Goode.

      Sukhdeo testified "that he did not believe a formal plea offer was extended

to either one of the defendants." He explained the steps that had to be taken to

extend a formal plea offer, which involved "the victims' family, the prosecutor's


                                       8                                   A-3508-19
homicide director, the investigative chief assistant prosecutor, and the county

prosecutor." Sukhdeo also explained that even if he engaged in plea negotiations

with defendant's trial counsel, he lacked authority to extend an offer. The judge

stated that Sukhdeo "did not recall either counsel advising him that a defendant

was willing [to] plead guilty for a recommendation of a sentence of a certain

number of years."

      Goldman testified that he engaged in plea negotiations with Davis a few

days before trial and advised Davis that the prosecutor offered him "a plea to a

downgrade [of] reckless manslaughter" and fourteen years. However, Goldman

did not recall whether Davis received a written or typed formal plea offer from

the State. There was also no counteroffer because Davis told him right from the

beginning that he was not guilty. Goldman further testified that when he told

Davis about the offer, Davis considered taking the offer because he did not want

to expose himself to the possibility of going to prison for the rest of his life.

Goldman also recalled telling Davis that the State's case was very weak and

providing his assessment of the case.

      Bashir had no recollection of receiving a formal plea offer from the State,

no recollection of telling Goode that "we can resolve this by way of a plea," and

no recollection of talking to Goode about a number. Bashir did not "recall a


                                        9                                  A-3508-19
number being put on the table, and . . . he did not put a number on the table."

Bashir did not propose a number to the prosecutor because Goode did not want

to take a plea.

      As for Goode's testimony, the judge noted Goode "characterized plea

discussions as fruitless and described the discussions as follows: [Bashir] told

him the plea offer was [fourteen] years and explained that it was his duty to tell

[him] and if the judge asked about this and he hadn't advised [him], [Bashir

would] get in trouble." Goode testified about asking his attorney how much time

he would have to serve and recalled Bashir telling him eleven or twelve years,

which Goode found acceptable. Goode testified that Bashir told him that even

eleven or twelve years "was too much time" and then provided Goode with an

assessment of the weaknesses in the State's case, noting that Goode could

receive a sentence as low as five years, subject to NERA.

      Both Goode and Davis claimed trial counsel advised them of a plea offer

of fourteen years imprisonment subject to NERA in return for a guilty plea to

reckless manslaughter. Goode testified trial counsel advised him of the alleged

plea offer while reviewing discovery with him at the county jail about twelve

months after he was incarcerated. However, his trial counsel recalled that Goode

did not want to accept a plea offer. Sukhdeo testified "he did not recall any


                                       10                                   A-3508-19
discussions regarding any guilty plea offer in general or any discussions

regarding a guilty plea to reckless manslaughter for a sentence of fourteen years

in particular, [and] he did not believe he made a plea offer on the part of the

State." Sukhdeo confirmed that the State made no formal plea offer to Goode.

Moreover, the pretrial memorandum revealed that the State made no plea offer.

Lastly, the judge noted that Davis's testimony about "discussion of the purported

offer of reckless manslaughter for a sentence of fourteen years–beyond the top

of the sentence range for such a crime–strain[ed] credulity."

      The judge found more credible the testimony of the prosecutor and

Goode's trial counsel that "there was no plea offer according to their respective

recollection[s]," which were corroborated by the pretrial memoranda. The judge

questioned defendants' credibility, noting they parroted Davis's trial counsel.

The judge explained:

            The credibility of each [defendant was] subject to
            impeachment by the interest of each in the outcome of
            this proceeding, their repeated opportunities to
            collaborate with one another in anticipation of their
            testimony while brought to court and otherwise
            maintained in custody together, the demonstrable
            willingness of . . . Davis to disregard the truth, their
            respective prior indictable convictions, and the
            contradictions of their claims by the trial prosecutor and
            . . . Goode's trial counsel.




                                       11                                  A-3508-19
         The judge found defendants failed to show by a preponderance of the

evidence that the State extended a plea offer. Accordingly, they suffered no

prejudice. The judge emphasized that "the purported plea offer to a downgrade

of reckless manslaughter is itself questionable in that a sentence of fourteen

years exceeded the ten[-]year upper limit of the sentence for reckless

manslaughter." Moreover, Goode's trial counsel did not recall discussing any

plea offer with defendant but instead specifically recalled defendant not wanting

to accept a plea offer. Therefore, Goode and Davis failed to demonstrate

deficient performance by trial counsel for failure to secure the purported plea

offer.

         Next, the judge addressed Goode's additional claim regarding the

omission of a pretrial conference. The judge, with the consent of the State,

permitted Goode to amend his petition to include his claim regarding the

omission of a pretrial memorandum. The judge noted "the parties agree[d] that

a pretrial memorandum was not presented to the pretrial judge or the trial judge

at a pretrial conference as required by [Rule] 3:9-1(f)."

         The judge explained that although "the judge should ask the prosecutor to

describe the case without prejudice and should advise the [defendant] of the

maximum sentence exposure he would face if convicted of the charges, . . . [t]he


                                        12                                  A-3508-19
State cannot be compelled to make a plea offer." "Therefore, irrespective of the

description of the case or sentence exposure, in the absence of a plea offer for

[Goode] to consider, the actual benefit of the pretrial conference beyond notice

of the trial date [was] minimal." Absent a plea offer, conducting a pretrial

conference and reviewing the pretrial memorandum "would have been to no

avail to [Goode]." Thus, "Goode did not suffer any prejudice as a result thereof."

      In this appeal, Goode argues:

            POINT I

            THE PCR JUDGE ERRED WHEN HE CONCLUDED
            THE OMISSION OF A PRETRIAL CONFERENCE
            DID NOT PREJUDICE DEFENDANT . . . .

                  A. Due Process Requires a Pretrial Conference

            POINT II

            TRIAL COUNSEL WAS INEFFECTIVE BECAUSE
            HE FAILED TO COMPLETE THE PRETRIAL
            MEMORANDUM CORRECTLY AND FAILED TO
            INFORM DEFENDANT OF HIS TRUE PENAL
            EXPOSURE.

                  A. The Applicable Law

            POINT III

            THE PCR JUDGE'S RELIANCE ON THE ABSENCE
            OF A FORMAL PLEA OFFER WAS ERRONEOUS.




                                       13                                   A-3508-19
      We find no merit in these arguments and affirm substantially for the

reasons expressed by the PCR judge in his written decision.           We add the

following comments.

      Both the United States Constitution and New Jersey Constitution

guarantee the right of assistance of counsel to persons accused of a crime. U.S.

Const. amend. VI; N.J. Const. art. I, ¶ 10. The right of counsel includes the right

of effective counsel. State v. Cottle, 194 N.J. 449, 466 (2008) (citing State v.

Norman, 151 N.J. 5, 23 (1997)).

      To establish a claim of ineffective assistance of counsel, the defendant

must satisfy the two-prong test set forth in Strickland v. Washington, 466 U.S.

668, 687 (1984), adopted by the Court in State v. Fritz, 105 N.J. 42, 58 (1987).

The test requires a showing that trial counsel's performance was deficient and,

but for the deficient performance, the result would have been different.

Strickland, 466 U.S. at 687. To prove ineffective assistance of counsel, "the

defendant must show that counsel's representation fell below an objective

standard of reasonableness." Id. at 687. The petitioner must overcome a strong

presumption counsel "rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment." Id. at 690. To

prevail, the petitioner must establish, by "a preponderance of the credible


                                       14                                    A-3508-19
evidence," that he is entitled to the requested relief. State v. Nash, 212 N.J. 518,

541 (2013) (quoting State v. Preciose, 129 N.J. 451, 459 (1992)).

            If a plea bargain has been offered, a defendant has the
            right to effective assistance of counsel in considering
            whether to accept it. If that right is denied, prejudice
            can be shown if loss of the plea opportunity led to a trial
            resulting in a conviction on more serious charges or the
            imposition of a more severe sentence.

            Lafler v. Cooper, 566 U.S. 156, 168 (2012).

Therefore, when a defendant claims that ineffective advice led him to reject a

plea, the defendant must show a reasonable probability that but for that advice:

(i) he "would have accepted the plea"; (ii) "the court would have accepted its

terms"; and (iii) the result "would have been less severe than the judgment and

sentence that in fact were imposed." Id. at 164. However, when "no plea offer

is made," the issue of ineffective assistance of counsel in considering or

rejecting a plea offer "simply does not arise." Id. at 168.

      Goode argues that trial counsel was ineffective because he failed to

complete the pretrial memorandum correctly and failed to inform Goode of his

maximum sentence exposure. He points out discrepancies between his copy of

the pretrial memorandum and the court's copy, and notes that both copies

mistakenly listed count three as an unlawful possession of a firearm charge

instead of a murder charge and failed to indicate he was facing consecutive life

                                        15                                    A-3508-19
sentences.   In addition, Goode claims "there is no evidence" that counsel

informed him that he was facing life without parole. Goode claims he was

denied due process and urges this court to reverse and remand his case for

proceedings consistent with Lafler.

    "In reviewing a PCR court's factual findings based on live testimony, an

appellate court applies a deferential standard; it 'will uphold the PCR court's

findings that are supported by sufficient credible evidence in the record.'" State

v. Pierre, 223 N.J. 560, 576 (2015) (quoting Nash, 212 N.J. at 540). A reviewing

court will also grant deference to the PCR judge's firsthand assessment of

witness credibility.   Ibid. (quoting Nash, 212 N.J. at 540). We afford no

deference to a PCR court's interpretation of the law and review it de novo. Ibid.

(quoting Nash, 212 N.J. at 540-41).

      Applying these standards, we accord deference to the judge's factual and

credibility findings, which are supported by substantial credible evidence in the

record. We, likewise, find that the judge's legal conclusions are consonant with

applicable law and, thus, discern no basis to disturb his ruling.

      We note that trial counsel credibly testified that he recalled informing

Goode that he was facing two separate murder charges. In addition, the trial

court's copy of the pretrial memorandum, which was fully executed by the


                                       16                                   A-3508-19
assistant prosecutor, defense counsel, and the judge, and signed and initialed by

Goode, stated his maximum sentence exposure was life without parole. 1

Moreover, in answer to question nine regarding "the plea agreement offered

including sentencing recommendations," both copies stated, "no offer."

      Goode's trial counsel further testified that the State never approached him

with a plea offer and that he did not try to initiate negotiations with the State

because "defendant didn't want to take a plea." Trial counsel explained, "my

recollection is that in discussing this particular case with the defendant, that he

was not open to a plea."

      We recognize the pretrial conference requirements imposed by Rule 3:9-

1(f) and its effect on the plea cutoff under Rule 3:9-3(g). Here, however, the

State extended no plea offer to defendant. Therefore, any inaccuracy in the

pretrial memorandum did not prejudice Goode, as he still would have faced a

maximum sentence exposure of life regardless of whether he proceeded to trial

or entered an open plea to the charges. Lafler does not apply because "no plea

offer [was] made." Lafler, 566 U.S. at 168. The judge correctly surmised that




1
  Goode's copy stated the maximum sentence was life. The maximum parole
ineligibility period was not filled in. Goode initialed or signed each of the first
three pages but page four of his copy is not included in the record.

                                       17                                    A-3508-19
even an accurately prepared pretrial memorandum and rule-compliant pretrial

conference would not have changed the outcome.

      Goode failed to show that there was a "a reasonable probability that, but

for counsel's unprofessional errors, the result of the proceeding would have been

different." Fritz, 105 N.J. at 52 (quoting Strickland, 466 U.S. at 694). The judge

properly denied PCR since Goode failed to prove that trial counsel's purported

errors prejudiced him.

      In addition, Rule 3:22-4(a) bars Goode's claim that he was denied due

process because the trial court failed to conduct a pretrial conference and review

the pretrial memorandum with him. Rule 3:22-4(a)(1) provides:

            Any ground for relief not raised in the proceedings
            resulting in the conviction, . . . or in any appeal taken
            in any such proceedings is barred from assertion in a
            proceeding under this rule unless the court on motion
            or at the hearing finds . . . that the ground for relief not
            previously asserted could not reasonably have been
            raised in any prior proceeding . . . .

Goode does not claim ineffective assistance of appellate counsel. Since this

claim could have been raised on direct appeal, Goode cannot circumvent this

procedural bar by attiring his "petition in ineffective assistance of counsel

clothing." State v. Moore, 273 N.J. Super. 118, 125 (App. Div. 1994).




                                       18                                   A-3508-19
Affirmed.




            19   A-3508-19